DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is sent in response to Applicant’s Communication received 5/6/2021 for application number 16/227134. 

Claims 1 – 20 are presented for examination.  Claims 1 and 11 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/6/2021 filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s prior art arguments to claims 1 and 11 have been fully considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1 and 11, and their dependent claims has changed. However, a newly found prior art is applied to reject the claims.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siciliano et al. (US Patent Application 2017/0316363; hereinafter Siciliano) in view of Crew et al. (US Patent Application 2006/0005140; hereinafter Crew), further in view of Sinha et al. (US Patent Applications 2018/0165124; hereinafter Sinha).

As to independent claim 1, Siciliano teaches a method for automatically creating an executable workflow [Abs - A workflow development system], the method comprising:
[Para 0053- a displayed page of workflow designer GUI 116 may provide a blank window, area, or canvas to which one or more developer-selected workflow steps may be added, ordered and configured; Para 0060 - FIG. 5 shows browser window 402 including a workflow step 502 and an add interface 504. Workflow step 502 was selected by a developer to be a first step in a workflow; Para 0061 - a developer is enabled to select workflow step 502 from a list or library of workflow steps, a template gallery, or elsewhere – Examiner notes a library of workflow steps or a template gallery indicates previously used selection];
(b)    receiving, by an interface of the automated workflow tool from one or more systems different from the automated workflow tool, a list of selectable items managed by one or more applications executable by the one or more systems to open, by the automated workflow tool responsive to receiving the selection, the start tile to present a first user interface of selectable items to configure an action to detect that initiates execution of the start tile as the first step in the automated workflow [Para 0055 - step selector 306 may enable a developer to select a step that is associated with a local application, such as Microsoft.RTM. Outlook.RTM., or a network-based application; Para 0061 - The workflow steps may be associated with network-based applications mentioned elsewhere herein or otherwise known (e.g., Dropbox.RTM.), and/or with local applications mentioned elsewhere herein or otherwise known (e.g., Microsoft.RTM. Outlook.RTM.). Each workflow step is configured to be plugged into the workflow. Each workflow step is configured with the appropriate logic and/or interface(s) to perform its respective function(s), which may include communicating with a local or remote application];
(c)    determining, by the automated workflow tool responsive to detecting a configuration of the start tile including the action selected via a user interface element to perform on an item managed by an application of the one or more applications different from the automated workflow tool is complete and saving the configuration, to add another step to the automated workflow [Para 0131 - After the information about at least one of the user of the workflow development system or the workflow step previously included in the workflow under development has been obtained at step 1702, control flows to step 1704. During step 1704, based on at least on the obtained information, one or more workflow steps are selected from among a plurality of workflow steps. For example, based on at least the obtained user information, recommendation logic 1102 may select one or more workflow steps from among workflow steps 1116; Para 0132 - Step 1704 may be performed to select workflow step(s) that are likely to be useful and/or of interest to the user. A wide variety of different techniques may be used to determine which workflow step(s) are to be selected based on at least the user information – Examiner notes that Siciliano’s system teaches a recommendation logic that suggests the next step of workflow based on user’s past information];
(d)    creating, by the automated workflow tool responsive to determining that the configuration of the start tile comprises the selection of the user interface element to instruct the automated workflow tool to add another step, a second tile connected to the start tile on the canvas of the automated workflow [Para 0142 - After the one or more workflow steps have been selected from among the plurality of workflow steps during step 1704, control flows to step 1706. During step 1706, an interactive graphical representation of each of the selected one or more workflow steps is presented to the user within a GUI of the workflow development system; Para 0063 - in FIG. 7, the developer interacted with add interface 504 to facilitate the selection of a next workflow step 702. For instance, in an embodiment, interaction with add interface 502 invokes step selector 306 in FIG. 3, which enables the developer to select a workflow step], wherein the second tile opens, upon selection, to present a second user interface of selectable items to configure the second tile as a next step in the automated workflow to execute based on one or more selections in the configuration of the start tile [Para 0063 - In the example of FIG. 7, workflow step 702 is a conditional step. In embodiments, logical elements may be selected for inclusion in a workflow, including arithmetic logic (e.g., summers, multipliers, etc.), conditional logic, etc., that operate based on variable values determined in earlier workflow steps. The condition of workflow step 702 enables the workflow to fork based on the determination of a condition (e.g., a variable value). The condition may include an object name, a relationship (e.g., a logical relationship, such as equal to, includes, not equal to, less than, greater than, etc.), and a value, which are all defined by the developer interacting with workflow step 702]; and
(e)    executing, by the automated workflow tool, the automated workflow configured with at least the start tile and the second tile responsive to the automated workflow tool detecting the action configured in the start tile [Para 0067 - During operation, an end user may interact with a GUI of the workflow, which may lead to workflow logic being executed. The workflow logic may execute locally (e.g., in a browser) and/or at a remote service (in "the cloud"). The workflow logic may access data of one or more local or network-accessible applications as was configured by the developer. Accordingly, the workflow performs its intended functions].
Although Siciliano teaches a start tile in a GUI, Crew teaches explicitly in the same field of endeavor:
(a)    receiving, by an automated workflow tool, a selection of a start tile [Para 0093 - At step 402, the user initiates the addition of a new workflow, for example by clicking an `add new workflow` button on a main menu screen (not illustrated)];
It would have been obvious to one of ordinary skill in art, having the teachings of Siciliano and Crew at the time of filing, to modify tailored recommendations for a workflow development system taught by Siciliano to include the concept of a user interface for workflow system taught by Crew to provide an effective means for designing and representing workflow processes, such is found to be difficult to implement effectively because of complex graphical and spatial arrangement requirements [Crew, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of a user interface for workflow system taught by Crew to provide an effective means for designing and representing workflow processes, such is found to be difficult to implement effectively because of complex graphical and spatial arrangement requirements [Crew, Para 0008].
Siciliano and Crew do not appear to teach:
based on execution of a tile completion detection process applied to the configuration of the start tile,
However, Sinha teaches in the same field of endeavor:
[Para 0050 - Tiles have their own lifecycles, e.g., authoring, testing, release, installation into a workflow system, arrangement into a workflow, execution, debugging, and decommissioning; Para 0037 - Tiles can include a declarative specification of datatype or types to define what the tile expects and what it will produce. Herein, a "rack" is an instance of a datatype that can be unpopulated, partially populated, or completely populated by data. Thus, a workflow coder can specify data flow in terms of racks and schema – Examiner notes that Sinha teaches a tile creation process during which a tile tests and validates a data type and value for the completion of the tile configuration].
It would have been obvious to one of ordinary skill in art, having the teachings of Siciliano, Crew and Sinha at the time of filing, to modify tailored recommendations for a workflow development system taught by Siciliano and a user interface for workflow system taught by Crew to include the concept of information technology workflows using executable tiles taught by Sinha to help shorten product development lifecycles by automating the different tasks needed to provision, deploy, test, monitor, and decommission the software targeted for a specific release [Sinha, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of information technology workflows using executable tiles taught by Sinha to help shorten product development lifecycles by automating the different tasks needed to provision, deploy, test, monitor, and decommission the software targeted for a specific release [Sinha, Para 0002].

As to dependent claim 2, Siciliano, Crew and Sinha teach the method of claim 1.  
Siciliano further teaches:  wherein (d) further comprises:
i.    identifying, by the automated workflow tool responsive to saving a configuration of the second tile, that the configuration of the second tile comprises a second selection of a second user interface element that instructs the automated workflow to obtain an input element for a second step [Para 0063 - the developer interacted with add interface 504 to facilitate the selection of a next workflow step 702. For instance, in an embodiment, interaction with add interface 502 invokes step selector 306 in FIG. 3, which enables the developer to select a workflow step. In the example of FIG. 7, workflow step 702 is a conditional step. In embodiments, logical elements may be selected for inclusion in a workflow, including arithmetic logic (e.g., summers, multipliers, etc.), conditional logic, etc., that operate based on variable values determined in earlier workflow steps];
ii.    creating, by the automated workflow tool responsive to identifying the instruction to obtain an input element for the second step, a plurality of tiles to create two paths of execution of the automated workflow, the plurality of tiles comprising a decision tile connected to the second tile configured to detect receipt of the input element for the second step and select, based on the detection, one of the two paths of the automated workflow for execution [Fig. 7, Para 0063 - The condition of workflow step 702 enables the workflow to fork based on the determination of a condition (e.g., a variable value). The condition may include an object name, a relationship (e.g., a logical relationship, such as equal to, includes, not equal to, less than, greater than, etc.), and a value, which are all defined by the developer interacting with workflow step 702].

As to dependent claim 3, Siciliano, Crew and Sinha teach the method of claim 1.  
Siciliano further teaches:  wherein the configuration of the start tile comprises selection via the first user interface of the item on which the automated workflow performs the action, the item comprising one of the following: a contact, a file, a folder or a report [Para 0066 - workflow step, such as first workflow step 502, may require credentials (e.g., a login and password) to access indicated data (e.g., to access a file at the location indicated in the text input box in FIG. 6].

As to dependent claim 4, Siciliano, Crew and Sinha teach the method of claim 3.  
Siciliano further teaches:  wherein the action comprises one of creating, changing or deleting the item [Para 0076 - the GUI may be displayed by workflow application 904 at computing device 902. When displayed, the user may interact with the GUI by reviewing displayed data (e.g., from a file, database record, spreadsheet, or other data structure read by the workflow), by entering data into the GUI (e.g., by typing, by voice, etc.), and/or by interacting with one or more controls displayed by the GUI – Examiner considers such user action as editing the item].

As to dependent claim 5, Siciliano, Crew and Sinha teach the method of claim 4.  
Crew further teaches:  wherein the automated workflow tool interfaces with one or more systems to detect the action of the start tile [Para 0095 - As shown in FIG. 4C, the workflow 302 now contains the newly added activity 420. Additionally the destination selector 422 of the initial default activity 304 is set to correspond to the newly added activity 420 since the addition of the activity 420 was initiated using that same destination selector].

As to dependent claim 6, Siciliano, Crew and Sinha teach the method of claim 5.  
Siciliano further teaches:  wherein the one or more systems comprises an application for managing one of the contact, the file, the folder or the report [Para 0099 - a recommended workflow template entitled "Send Office 365 email when a new file is added to Dropbox" is represented by an interactive graphical representation 1304].

As to dependent claim 7, Siciliano, Crew and Sinha teach the method of claim 1.  
Crew further teaches:  wherein the automated workflow tool interfaces with one or more systems to populate selection of the first user interface or the second interface [Para 0069 - the list of all activities is retrieved in step 803, and used to build and populate an initial activity selector 316 in step 804 as described above with one entry for each activity].

As to dependent claim 8, Siciliano, Crew and Sinha teach the method of claim 1.  
Siciliano further teaches:  wherein configuration of the second tile comprises selection via the second user interface of a second action to be performed upon completion of execution of the start tile, the second user interface configured to provide one or more selections based at least on the item of the action selected in the start tile, and the automated workflow tool interfaces with one or more systems to execute the second action of the second tile  [Examiner notes that Siciliano teaches a new workflow to be created by adding new or existing activities to the existing workflow by configuring a new or editing existing activities using user interface screens].

As to dependent claim 10, Siciliano, Crew and Sinha teach the method of claim 1.  
Crew further teaches:  wherein (d) further comprises performing error detection to flag one or more errors in the automated workflow, and resolving the one or more errors prior to executing the automated workflow [Para 0122 - The unconstrained nature of pick lists representing all available activities can permit a user to select of otherwise establish an erroneous workflow, such as one that is not complete or one that includes an irresolvable loop. Such errors may be accounted for using a logical checking system associated with the workflow engine mentioned above].

As to independent claim 11, the claim is substantially similar to claim 1 and is rejected on the same ground.

As to dependent claim 12, the claim is substantially similar to claim 2 and is rejected on the same ground.

As to dependent claim 13, the claim is substantially similar to claim 3 and is rejected on the same ground.

As to dependent claim 14, the claim is substantially similar to claim 4 and is rejected on the same ground.

As to dependent claim 15, the claim is substantially similar to claim 5 and is rejected on the same ground.

As to dependent claim 16, the claim is substantially similar to claim 6 and is rejected on the same ground.

As to dependent claim 17, the claim is substantially similar to claim 7 and is rejected on the same ground.

As to dependent claim 18, the claim is substantially similar to claim 8 and is rejected on the same ground.

As to dependent claim 20, the claim is substantially similar to claim 10 and is rejected on the same ground.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siciliano in view of Crew and Sinha, further in view of Eby et al. (US Patent Applications 2011/0307818; hereinafter Eby).

As to dependent claim 9, Siciliano, Crew and Sinha teach the method of claim 1.  
Siciliano, Crew and Sinha do not appear to teach: further comprising providing access, by the automated workflow tool, to the configuration of the automated workflow to a plurality of users and providing a third user interface for any one or more of the plurality of users to add comments to the configuration of the automated workflow.
However, Eby teaches in the same field of endeavor: further teaches: further comprising providing access, by the automated workflow tool, to the configuration of the automated workflow to a plurality of users and providing a third user interface for any one or more of the plurality of users to add comments to the configuration of the automated workflow [Para 0040 - the workflow authoring system allows the user to make and store notes within a workflow. For example, the system may include a notes control that an author can insert into a workflow so that the user can make notes].
It would have been obvious to one of ordinary skill in art, having the teachings of Siciliano, Crew, Sinha and Eby at the time of filing, to modify tailored recommendations for a workflow development system taught by Siciliano and a user interface for workflow system taught by Crew and information technology workflows using executable tiles taught by Sinha to include the concept of workflow authoring environment and runtime taught by Eby to provides a design-time authoring environment and a runtime component for displaying interactive, structured instructional content [Eby, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of workflow authoring environment and runtime taught by Eby to provides a design-time [Eby, Para 0006].

As to dependent claim 19, the claim is substantially similar to claim 9 and is rejected on the same ground.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Novaes (US Patent Application 2016/0103706) – Holm teaches a method of automatically generating execution sequences from workflow definitions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on (571-270-1698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176